Citation Nr: 0844409	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1990 to May 
1991 and from March 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, that, in pertinent part, denied service 
connection for a bilateral hip disorder.

This matter was previously before the Board in March 2008, at 
which time it was remanded for additional development.  


FINDING OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his status post right hip replacement is related to service.

2.  Resolving all reasonable doubt in the veteran's favor, 
his status post left hip replacement is related to service.


CONCLUSION OF LAW

1.  Status post right hip replacement was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Status post left hip replacement was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a bilateral hip disability.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

If the veteran has a condition that pre-existed service, the 
issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  Service connection for arthritis 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hip disorder

The veteran seeks entitlement to service connection for a 
bilateral hip disorder.  He also asserts, in part, that he 
had a pre-existing bilateral hip disorder which was 
aggravated by his second period of active service.  

Private outpatient treatment records dated from 1998 to 2003 
show intermittent treatment for symptoms associated with a 
bilateral hip disorder.

A Physical Profile report dated in February 2003 shows that 
upon activation, the veteran was not to deploy as a result of 
severe osteoarthritis of the hips.  He had a permanent 
profile which limited his running.  

Army hospital treatment records dated in May 2003, June 2003, 
and July 2003 show that the veteran was seen for reported 
chronic bilateral hip pain.  The assessment was severe 
degenerative joint disease of both hips.  A consultation 
report dated in July 2003 noted an eight to ten year history 
of bilateral hip pain, and also revealed an assessment of 
severe bilateral hip osteoarthritis.

Subsequent to service, private hospital treatment records 
dated in September 2004 and January 2005 show that the 
veteran underwent arthroplasty of the right and left hips, 
respectively.

A VA examination report dated in July 2008 shows that the 
examiner indicated that all medical records available, along 
with the veteran's claims file, were reviewed in conjunction 
with conducting the examination of the veteran.  The veteran 
reported bilateral hip pain with the pain being greater in 
the right than the left.  He indicated that the initial 
symptoms began in 1990 while deployed in the first Desert 
Storm as a result of progressive onset with no obvious or 
known etiology.  He added that the symptoms increased 
following a period of time when he was unloading railroad 
cars at Fort Campbell.  It was noted in the record that 
bilateral degenerative hip joint disease was noted as early 
as July 22, 2003.  It was reportedly treated nonoperatively 
in service, and after discharge he underwent right total hip 
replacement in September 2004.  The left hip replacement 
occurred in January 2005.  The impression was bilateral total 
hip prostheses.

The examiner opined that based on the considerations of the 
medical information provided, the relevant history and 
current physical examination, and application of medical 
reasoning based on knowledge, it was as likely as not that 
the veteran's current bilateral hip pain resulting in 
placement of bilateral total joints was related to his 
service.  The examiner added that he could not comment on the 
etiology as to why he developed apparent degenerative disease 
of the hips as there were no previous X-rays prior to the 
current imaging studies, he could not conjecture as to the 
etiology of the underlying disease process.  It was the 
examiner's our assumption that the veteran's continued pain 
may have come from two sources, either infected total joints 
and/or he referred pain from the lumbar spine in the region 
of the hips.

The veteran's available service records confirm that he had 
been treated in service for reported bilateral hip pain.  The 
post-service medical records show that the veteran was 
treated intermittently for symptoms associated with a 
bilateral hip disability, resulting in bilateral hip 
replacement.  The VA examiner in July 2008 concluded that it 
was as likely as not that the veteran's current bilateral hip 
disability was related to his service.  The Board finds this 
opinion to be probative as it was apparently definitive and 
based upon a review of the veteran's claims file.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Service connection for a bilateral hip disorder is warranted.


ORDER

Service connection for status post right hip replacement is 
granted.

Service connection for status post left hip replacement is 
granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


